        Case 1:12-cv-03359-TWT Document 158 Filed 10/10/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

 MARTISHA STEVENSON, Individually
 and on behalf of others similarly situated,
 et al.,
                 Plaintiffs,                           CIVIL ACTION FILE
 v.                                                    NO. 1:12-CV-3359-TWT
 THE GREAT AMERICAN DREAM, INC.
 doing business as Pinups, et al.,
                 Defendants.

                                      JUDGMENT

       This action having come before the court, Honorable Thomas W. Thrash, United

States Chief District Judge, for consideration of the Plaintiffs’ Motion for Consent Judgment,

and the court having GRANTED said motion, it is

       Ordered and adjudged that the Plaintiffs recover $325,000.00 plus $1,050.00 in

attorney fees.

       Dated at Atlanta, Georgia, this 10th day of October, 2019.



                                                         JAMES N. HATTEN
                                                         CLERK OF COURT


                                                    By: s/ Stephanie Pittman
                                                        Stephanie Pittman, Deputy Clerk

Prepared, Filed, and Entered
in the Clerk’s Office
October 10, 2019
James N. Hatten
Clerk of Court

By: s/ Stephanie Pittman
       Deputy Clerk
